Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
	Response to Arguments
Regarding objections.
Applicant argues:
Claun Objections Claim 12 was objected to for informalities. Applicant has amended claim 12 to address the objection. The Rejection of Claims Under § 1G2 Claims 1, 3, 13, 17-18 and 20 were rejected under 35 U.S.C. § 102(a) as allegedly anticipated by Meier (U.S. 2010/0289817).
Examiner replies that:
Withdrawn.
Regarding 35 USC § 102/103.
Applicant argues:
Meier discusses a camera device to simulate a virtualitem.> The relied upon portions of Meier (e.g., paragraphs 44, 53, 62, 63) discuss a single device detecting orientation for modeling on that single device. Applicant respectfully submits that merely using a single device to model a virtual item using that single device's orientation is not recording, by a recording user device, video in which orientation data from an inertial motion sensor of the recording device describes an orientation for each frame while the recording user device generates each frame. Nor it is it a disclosure of playing, on a different user device, the playback user device, a certain frame of the video if that playback user device’s inertial motion sensor generated current > Meier, Abstract, FIGs. 1, 16, 11. oo orientation data matches the orientation data as captured on the recording user device. Accordingly, Applicant respectfully submits that Meier does not disclose each and every element of "identifying a video recording of an environment, the video recording generated by a recording user device at a position, the video recording including a plurality of frames that are associated with inertial motion sensor data generated by an inertial motion sensor of recording user device , the inertial motion sensor data describing an orientation of the recording user device as the recording user device generates each frame of the plurality of frames in the video recording," and "detecting additional inertial motion sensor data comprising a current orientation of a playback user device, the additional inertial motion sensor data generated using an additional inertial motion sensor in the playback user device,” and “responsive to the detection of the current orientation, displaying, on a display screen of the playback user device, 4 composite frame displaying a depiction of the virtual object on a frame of the video recording that corresponds to the current orientation, the depiction of the virtual object generated using the virtual camera position,” as recited in amended claim 1, in complete detail asim claim 1, and as arranged in amended claim 1.
Examiner replies that:
Examiner agrees the limitations as amended are not taught by the prior art. Examiner notes that Applicant argues that the claims require two separate devices, however Applicants specification specifically indicates the recording and playback may be a single device.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “the current orientation”, however previous “the inertial motion sensor data describing an orientation of the recording user device” and “inertial motion sensor data comprising a current orientation of a playback user device” are both recited, making it unclear which orientation is being used.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite “detecting additional inertial motion sensor data describing comprising a current orientation of a playback user device, the additional inertial motion sensor data generated using an additional inertial motion sensor in the playback user device” The specification at [0027] and [0030] discussion the motion sensors, but the specification does not explicitly discuss a recording device with an inertial motion sensor and a playback device with an additional inertial motion sensor. Examine could not find any discussion of this in the drawings or specification.
Allowable Subject Matter
The claims as written overcome the prior art, but are rejected above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can 
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/             Primary Examiner, Art Unit 2616